Title: To James Madison from Robert Montgomery, 19 February 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 19th. February  1803
					
					During a few Months absence in order to place my Sons at School in England, my Brother John to whom I had substituted a Power, had the honor of addressing you on the affairs of this Consulate, and since my return I have found nothing worthy of your detention.
					A Duplicate of the Marine List till the first July last as also the Original of that to first January you will please find herewith agreeable to the order committed to Consuls but I must beg leave to observe that it will not be in our power at all times to obey those orders with that precision unless that Captains & Supercargos are bound to make a fair report on their arrival at the Consular Office as far as relates to the wish of Government to be informed. The Independent principle natural to people under our Government leads Masters & Supercargoes of Vessels to believe that any submission to Consuls would be derogatory to the rights of an American Citizen; and on the other hand tho this Government would support me and it is in my power to force any of them to answer under oath any questions regarding their Cargo & destination, such measure must become disagreeable to the people at large and the Consul who practises it by becoming generally disliked forfits the very business in Commerce that his employment eventually entitles him to, but should the Consuls make use of any other means, such as private investigation they can never have a certainty of the truth & the means itself render them the object of suspicion & disdain. I have ventured to make those few reflections knowning that the business must be much better understood by yourself, than I am able to explain; yet at present I conceive no other mode can ever enable us with propriety to give you the information required than by a Law of the United States obliging Masters of Vessels to report at the Consular Office and clear out as at any Customhouse in America. This might also have another good effect by obliging them to take a Manifest of their Cargo from hence. It would completely prevent any possibility of smuggleing on the other side, and the injury that is alledged might possibly attend such measures are only in Idea. Every Man in Trade generally is informed where the best Markets are to be found—Besides secrecy might be imposed upon Consuls in all  cases where it is necessary. With due respect and esteem, I have the honor to be Sir Your most Obedient humble Servant
					
						Robt. Montogomery
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
